UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7775



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLIFTON ANTHONY GRANT, a/k/a Cliff,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-99-292)


Submitted:   February 24, 2005             Decided:    March 8, 2005


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clifton Anthony Grant, Appellant Pro Se.   Michael Edward Rich,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Clifton   Anthony       Grant   seeks    to     appeal    the   district

court’s order construing his “Motion to Dismiss the Case for Lack

of   Jurisdiction”     as   a   28    U.S.C.    §    2255     (2000)   motion,    and

dismissing the motion as successive.                The order is not appealable

unless   a   circuit     justice      or   judge     issues    a    certificate     of

appealability.     28 U.S.C. § 2253(c)(1) (2000).                  A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”             28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                    We have independently

reviewed the record and conclude that Grant has not made the

requisite     showing.      Accordingly,       we     deny     a   certificate      of

appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                             DISMISSED




                                       - 2 -